197 S.E.2d 270 (1973)
18 N.C. App. 463
James B. HENRY, Sr., and Ernest L. Ridenhour
v.
L. G. SHORE, Jr., et al.
No. 7320SC262.
Court of Appeals of North Carolina.
June 13, 1973.
*271 Jones & Drake by Henry T. Drake, Wadesboro, for plaintiffs appellants.
D. D. Smith, Albemarle, for defendants appellees, Richard C. Talbert, Jr., and wife, Elizabeth C. Talbert; and Richard C. Talbert, Sr., and wife, Margaret C. Talbert.
Coble, Morton & Grigg by David L. Grigg, Albemarle, for defendants appellees, C. B. Miller and North Carolina Savings and Loan Assn.
*272 CAMPBELL, Judge.
There was no error in dismissing this action as to all defendants. The summary judgment in favor of Shore was correct for there was no contract in writing pertaining to the conveyance of the realty as required by North Carolina General Statutes 22-2. "A wholly unexecuted parol contract to sell land is void." Riggs v. Anderson, 260 N.C. 221, 132 S.E.2d 312 (1963).
With regard to the Talberts, Miller, and the Savings and Loan Association, the North Carolina registration statute, G.S. § 47-18, is controlling. Bruton v. Smith, 225 N.C. 584, 36 S.E.2d 9 (1945); Eller v. Arnold, 230 N.C. 418, 53 S.E.2d 266 (1949).
Affirmed.
MORRIS and PARKER, JJ., concur.